Case 1:18-cv-01565-LMB-IDD Document 316 Filed 04/22/21 Page 1 of 1 PagelD# 15775
Case 1:18-cv-00641-LMB-IDD Document 303 Filed 04/22/21 Page 1 of 3 PagelD# 14143

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

RICHARD ROE, ET AL.,

PLAINTIFFS,
Vv. CIVIL ACTION NO. 1:18-cv-01565
LLOYD J. AUSTIN, ET AL.,
DEFENDANTS.

 

NICHOLAS HARRISON, ET AL.,

PLAINTIFFS,
v. CIVIL ACTION NO. 1:18-CV-00641
LLOYD J. AUSTIN, ET AL.,
DEFENDANTS.

 

 

MOTION FOR LEAVE TO WITHDRAW COUNSEL

Plaintiffs, pursuant to Local Rule 83.1(G), respectfully request that the Court grant leave
for Plaintiffs to withdraw Alexandra Hemmings as counsel in the above-captioned cases. In
support of this Motion, Plaintiffs state as follows:

1. Attorneys from Winston & Strawn LLP (“Winston”) have filed an appearance on
behalf of Plaintiffs in these cases.

2. Ms. Hemmings will be leaving Winston in the coming days, and is no longer
participating in this case. She does not need notice of filings in this matter and should be removed
from all service lists including the CM/ECF system.

3. John W. H. Harding of Winston will continue to represent Plaintiffs.

WHEREFORE, for the foregoing reasons, Plaintiffs ask that this Court grant leave for Ms.

Hemmings to withdraw and remove her from all service lists and as counsel for the Plaintiffs.

Moin GR AWTED

/sf Swe |
Leonie M. Brinkeina | .
Co 2
United States Diswict Judge { * A

/
